Citation Nr: 1506042	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral spine disability, claimed as total body pain, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sprained ligaments of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991.  The Veteran was also a member of the National Guard and specifically had active duty for training (ACDUTRA) in May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran requested a Board videoconference hearing in his formal appeal (VA Form 9) received in July 2013.  However, the Veteran withdrew his request for a hearing in December 2014.

The Board notes that the claim of entitlement to service connection for coronary artery disease (CAD) was adjudicated by the Agency of Original Jurisdiction (AOJ) and a statement of the case issued in July 2013.  The substantive appeal was limited to the issue addressed herein.  Accordingly, the CAD claim is not in appellate status before the Board and will not be addressed.

The December 2009 rating decision also reopened and denied service connection for sprained ligaments of left knee.  The Veteran filed a timely Notice of Disagreement (NOD) as to this issue in December 2010.  Under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In a January 2013 statement, the Veteran raised the issue of entitlement to service connection for a right knee disability.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral spine disability, claimed as total body pain, is addressed herein; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury, diagnosed as low back strain recurrent, was denied in a February 1987 rating decision that was not appealed. 

2.  Evidence received since the February 1987 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final February 1987 decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The AOJ reopened the Veteran's claim for service connection in the rating decision on appeal.  Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for low back strain, recurrent, in February 1987 was based on a determination that the evidence did not show that the incident occurring during the Veteran's period of ACDUTRA (a fall) caused or made worse his back condition.  The February 1987 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§  3.156(b), 20.1103 (2014).  

The evidence received since the February 1987 decision includes in pertinent part a VA examination in October 2009 in which the examiner noted a diagnosis of lumbar spine osteoarthritis prior to service and stated that the question of etiology of low back pain could not be resolved without resort to mere speculation.  The examiner stated that although it was possible that his short time in service may have exacerbated his lower back condition to some degree, it was far more likely that his job as a construction worker was a far greater source of aggravation of his low back condition; it was impossible to definitively differentiate whether his service activities or his work in construction caused progression of his back condition as there was no medical data covering 1993 to 2007 which represented time spent working in construction.  The Veteran also submitted a statement in March 2013 that his back has given him trouble since 1984 and was getting worse.

The Board notes that service records were received during the appeal period.  Under the provisions of 38 C.F.R. § 3.156(c)(1) , it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the appellant by name as long as the other requirements of paragraph (c) of this section are met.  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c) (2).

The Board does not find that the provisions of § 3.156(c) apply in this case.  The service records noted as received in 1987 in VBMS are dated from 1992 (did not exist when VA first decided the claim) and do not address the appellant's back injury;  the service records received in September 2009 also did not exist when VA first decided the claim.

The VA examiner indicated it was possible the pre-existing back disorder was aggravated during service.  Because such an opinion was one of the elements not present in February 1987, this evidence is sufficient to reopen the previously-denied claim.  Moreover, the Veteran reports that he had continuing symptoms since 1984.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a lumbosacral spine disability, claimed as total body pain, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

With respect to the Veteran's National Guard service, applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ADCUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2013).  However, the Veteran's contentions regard injury in May 1984 while performing confirmed ACDUTRA and not during active duty.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that when a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply).

As noted above, the Veteran was afforded a VA examination in October 2009 in which the examiner noted a diagnosis of lumbar spine osteoarthritis prior to service and stated that the question of etiology of low back pain could not be resolved without resort to mere speculation.  The examiner stated that although it was possible that his short time in service may have exacerbated his lower back condition to some degree, it was far more likely that his job as a construction worker was a far greater source of aggravation of his low back condition; it was impossible to definitively differentiate whether his service activities or his work in construction caused progression of his back condition as there was no medical data covering 1993 to 2007 which represented time spent working in construction.

The Board finds that in order to satisfy VA's duty to assist, the AOJ should request that the Veteran submit any outstanding records from 1993 to 2007 or request the appropriate contact information for his medical providers from 1993 to 2007, and thereafter request the medical records from the physician(s) identified by the Veteran.  See 38 C.F.R. § 3.159.

The Board notes that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See letter of the Veteran dated in May 2011.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Finally, as noted above, the Veteran filed a timely NOD as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sprained ligaments of the left knee in December 2010.  Under these circumstances, an SOC should be issued.  See Manlicon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in order to obtain the names and addresses of all medical care providers that have treated him for complaints related to his back from 1993 to 2007.  The Veteran should also be asked to identify any other outstanding treatment records.  The AOJ should then obtain and associate those records with the electronic claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file and the Veteran should be notified of this fact.

2.  The RO should obtain verification of all periods of active duty for training and inactive duty for training, for example, through obtaining a copy of the Retirement Points Statement-Soldier Detail Report which shows the days that active duty for training and inactive duty for training were performed.   

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After completion of the above development, the Veteran should be scheduled for a VA examination to obtain a medical opinion concerning the etiology of his low back disability on the basis of in-service incurrence or aggravation. 

The examiner should review the electronic claims folder in VBMS and Virtual VA.  The examiner should indicate this was accomplished in the examination report.  

a.  The examiner should address whether a lumbosacral spine disability at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's period of active service from December 1990 to June 1991.  

b.  The examiner should also address whether a lumbosacral spine injury or disease pre-existed a period of active duty for training or, with respect to an injury, pre-existed a period of inactive duty for training, and, if so, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the injury or disease was aggravated (i.e., permanently worsened beyond the natural progress) during a period of active duty for training, to include as a result of the injury that occurred during active duty for training in 1984, or that a pre-existing injury was aggravated during a period of inactive duty for training.  

c.  If any current back disability is not related to active service and did not pre-exist a period of active duty for training or, with respect to an injury, did not pre-exist a period of inactive duty for training, is the current back disability at least as likely as not a result of a disease or injury that was incurred during a period of active duty for training or as a result of a back injury that was incurred during a period of inactive duty for training.

The examiner is asked to provide a complete rationale for each opinion.

The examiner's attention is directed to April 1983 physical profile board proceedings for low back pain, an April 1983 Emergency Care and Treatment medical record reflecting a diagnosis of lumbar spine disc disease (chronic), and records from Winchester Orthopaedic Associates dated September 18, 1985 concerning treatment for an injury to the low back on February 11, 1985.

The examiner's attention is also directed to a Memorandum dated in February 1997 concerning a request for a permanent profile as the Veteran's problems, including a "chronic history of spinal/back problems, to include a laminectomy in 1988" are "aggravated by the performance of the APFT."
 
5.  The AOJ then should furnish a Statement of the Case as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sprained ligaments of the left knee.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review.

6.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


